DETAILED ACTION
Claims 9 and 11-15 are pending. 
Claims 1-8 and 10 are cancelled.
This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al., US Pub. 2019/0037563 (hereinafter Lyu) in view of Liu et al., US Pub. 2013/0142163 (hereinafter Liu).

With respect to claim 9, Lyu teaches a user terminal (fig. 1-1, UE 12) comprising: 
a transmitter ([0104], terminal device includes a transmitter and receiver) that transmits channel state information using a time unit that is less than or equal to a subframe (fig. 4-1, step 404; [0216]-[0218], the terminal sends the first CSI and the second CSI to the network device; [0209], “The terminal device………sends the CSI to the network device”; [0223], “Even though the periods of the measurement reference signals configured in the first downlink transmission mode and the second downlink transmission mode are the same, the network device may also configure different reporting periods for the first CSI and the second CSI. Preferably, a length of a TTI corresponding to first CSI reporting is less than a length of a TTI corresponding to second CSI reporting….”, different TTI lengths (time unit) are used for different CSI reporting) based on a downlink control information which triggers a channel state information (fig. 4, step 402, information about the at least 2 downlink transmission modes (i.e. the downlink control information that triggers channel state information), where information on each transmission mode triggers a CSI; [0203], “Step 402: The network device sends the information about the at least two downlink transmission modes to a terminal device); and 
a processor ([0104], terminal device includes a processor) that, when uplink transmission is performed using a single carrier, controls a plurality of channel state information, triggered by different downlink control information (fig. 4-1, step 402, information about the at least 2 downlink transmission modes (i.e. different downlink control information for triggering a plurality of CSIs); [0186], different downlink transmission modes with different TTI lengths; [0175]-[0176], each transmission mode corresponds to a measurement reference signal and the network device send the various parameters together with the information about the downlink transmission mode to the terminal device), so as not to be transmitted in an Therefore, reporting periods of the first CSI and the second CSI may also be different accordingly. The network device may configure different reporting periods for the first CSI and the second CSI”, since the reporting periods of the first CSI and second CSI are different, they do not overlap in the time domain; [0223], “Even though the periods of the measurement reference signals configured in the first downlink transmission mode and the second downlink transmission mode are the same, the network device may also configure different reporting periods for the first CSI and the second CSI. Preferably, a length of a TTI corresponding to first CSI reporting is less than a length of a TTI corresponding to second CSI reporting”).
Lyu is silent on “wherein even if more than one trigger commands for channel state information are transmitted to the terminal within a predetermined time domain, the processor does not perform reception of more than one trigger commands for channel state information within the predetermined time domain”.
However, Liu teaches wherein even if more than one trigger commands for channel state information are transmitted to the terminal within a predetermined time domain, the processor does not perform reception of more than one trigger commands for channel state information within the predetermined time domain ([0109], “a) Specify that the UE should follow the aperiodic CSI request in one UL grant and ignore the aperiodic CSI request in other UE grants in line with the principle of uplink control information (UCI) multiplexing on PUSCH for carrier aggregation” each aperiodic CSI request in an uplink grant is a trigger command; [0110], “In the case that there is a PUSCH (uplink shared channel) transmission with data on the prime component carrier (PCC), the UE follows the aperiodic CSI request in the UL grant provided for PCC to trigger the aperiodic CSI reporting and ignores the aperiodic CSI request in other UE grants” ; see also para [0106]-[0108]; and [0111]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lyu system to include the feature “wherein even if more than one trigger commands for channel state information are transmitted to the terminal within a predetermined time domain, the processor does not perform reception of more than one trigger commands for channel state information within the predetermined time domain”, as disclosed by Liu because it provides an improved method of aperiodic information transmission for a carrier aggregation system by reducing the overhead processing of uplink grants and reduces feedback delay of CSI reporting (See Liu; para [0014]-[0017]).


With respect to claim 13, Lyu teaches a radio communication method (fig. 4-1) comprising:
transmitting channel state information using a time unit that is less than or equal to a subframe (fig. 4-1, step 404; [0216]-[0218], the terminal sends the first CSI and the second CSI to the network device; [0209], “The terminal device………sends the CSI to the network device”; [0223], “Even though the periods of the measurement reference signals configured in the first downlink transmission mode and the second downlink transmission mode are the same, the network device may also configure different reporting periods for the first CSI and the second CSI. Preferably, a length of a TTI corresponding to first CSI reporting is less than a length of a TTI corresponding to second CSI reporting….”, different TTI lengths (time unit) are used for different CSI reporting) based on a downlink control information which triggers a channel state information (fig. 4, step 402, information about the at least 2 downlink transmission modes (i.e. 
when uplink transmission is performed using a single carrier, controls a plurality of channel state information, triggered by different downlink control information (fig. 4-1, step 402, information about the at least 2 downlink transmission modes (i.e. different downlink control information for triggering a plurality of CSIs); [0186], different downlink transmission modes with different TTI lengths; [0175]-[0176], each transmission mode corresponds to a measurement reference signal and the network device send the various parameters together with the information about the downlink transmission mode to the terminal device), so as not to be transmitted in an overlapping time domain ([0222], “a period of the measurement reference signal corresponding to the first downlink transmission mode may be different from a period of the measurement reference signal corresponding to the second downlink transmission mode. Therefore, reporting periods of the first CSI and the second CSI may also be different accordingly. The network device may configure different reporting periods for the first CSI and the second CSI”, since the reporting periods of the first CSI and second CSI are different, they do not overlap in the time domain; [0223], “Even though the periods of the measurement reference signals configured in the first downlink transmission mode and the second downlink transmission mode are the same, the network device may also configure different reporting periods for the first CSI and the second CSI. Preferably, a length of a TTI corresponding to first CSI reporting is less than a length of a TTI corresponding to second CSI reporting”).
Lyu is silent on “wherein even if more than one trigger commands for channel state information are transmitted within a predetermined time domain, not performing reception of more than one trigger commands for channel state information within the predetermined time domain”.
However, Liu teaches wherein even if more than one trigger commands for channel state information are transmitted within a predetermined time domain, not performing reception of more than one trigger commands for channel state information within the predetermined time domain ([0109], “a) Specify that the UE should follow the aperiodic CSI request in one UL grant and ignore the aperiodic CSI request in other UE grants in line with the principle of uplink control information (UCI) multiplexing on PUSCH for carrier aggregation” each aperiodic CSI request in an uplink grant is a trigger command; [0110], “In the case that there is a PUSCH (uplink shared channel) transmission with data on the prime component carrier (PCC), the UE follows the aperiodic CSI request in the UL grant provided for PCC to trigger the aperiodic CSI reporting and ignores the aperiodic CSI request in other UE grants” ; see also para [0106]-[0108]; and [0111]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lyu system to include the feature “wherein even if more than one trigger commands for channel state information are transmitted within a predetermined time domain, not performing reception of more than one trigger commands for channel state information within the predetermined time domain”, as disclosed by Liu because it provides an improved method of aperiodic information transmission for a carrier aggregation system by reducing the overhead processing of uplink grants and reduces feedback delay of CSI reporting (See Liu; para [0014]-[0017]).


With respect to claim 14, Lyu teaches a base station (fig. 1-1, network device 11; [0157]) comprising: 
a receiver ([0157], network device 11 which may be an eNB, a macro base station, a micro base station includes a transmitter and receiver; see also [0087]) that receives channel state information using a time unit that is less than or equal to a subframe (fig. 4-1, steps 404-405; [0216]-[0218] & [0234], the network device receives the first CSI and the second CSI from the terminal; [0209], “The terminal device………sends the CSI to the network device”; [0223], “Even though the periods of the measurement reference signals configured in the first downlink transmission mode and the second downlink transmission mode are the same, the network device may also configure different reporting periods for the first CSI and the second CSI. Preferably, a length of a TTI corresponding to first CSI reporting is less than a length of a TTI corresponding to second CSI reporting….”, different TTI lengths (time unit) are used for different CSI reporting) based on a downlink control information which triggers a channel state information (fig. 4, step 402, information about the at least 2 downlink transmission modes (i.e. the downlink control information that triggers channel state information), where information on each transmission mode triggers a CSI; [0203], “Step 402: The network device sends the information about the at least two downlink transmission modes to a terminal device); and 
a processor ([0087], “a network device is provided, where the network device includes a processor, a memory, a network interface”) that, when uplink transmission is performed using a single carrier, controls so as not to receive a plurality of channel state information, triggered by different downlink control information (fig. 4-1, step 402, information about the at least 2 downlink transmission modes (i.e. different downlink control information for triggering a plurality of CSIs); [0186], different downlink transmission modes with different TTI lengths; [0175]-[0176], each transmission mode corresponds to a measurement reference signal and the together with the information about the downlink transmission mode to the terminal device), so as not to be transmitted in an overlapping time domain ([0222], “a period of the measurement reference signal corresponding to the first downlink transmission mode may be different from a period of the measurement reference signal corresponding to the second downlink transmission mode. Therefore, reporting periods of the first CSI and the second CSI may also be different accordingly. The network device may configure different reporting periods for the first CSI and the second CSI”, since the reporting periods of the first CSI and second CSI are different, they do not overlap in the time domain; [0223], “Even though the periods of the measurement reference signals configured in the first downlink transmission mode and the second downlink transmission mode are the same, the network device may also configure different reporting periods for the first CSI and the second CSI. Preferably, a length of a TTI corresponding to first CSI reporting is less than a length of a TTI corresponding to second CSI reporting”), and 
a transmitter ([0157], network device 11 which may be an eNB, a macro base station, a micro base station includes a transmitter and receiver; see also [0087]).
Lyu is silent on “wherein even if the transmitter transmits more than one trigger commands for channel state information to the terminal within a predetermined time domain, the terminal does not perform reception of more than one trigger commands for channel state information within the predetermined time domain”.
However, Liu teaches wherein even if the transmitter transmits more than one trigger commands for channel state information to the terminal within a predetermined time domain, the terminal does not perform reception of more than one trigger commands for channel state information within the predetermined time domain ([0109], “a) Specify that the UE should follow the aperiodic CSI request in one UL grant and ignore the aperiodic CSI request in other UE grants in line with the principle of uplink control information (UCI) multiplexing on PUSCH for carrier aggregation” each aperiodic CSI request in an uplink grant is a trigger command; [0110], “In the case that there is a PUSCH (uplink shared channel) transmission with data on the prime component carrier (PCC), the UE follows the aperiodic CSI request in the UL grant provided for PCC to trigger the aperiodic CSI reporting and ignores the aperiodic CSI request in other UE grants” ; see also para [0106]-[0108]; and [0111]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lyu system to include the feature “wherein even if the transmitter transmits more than one trigger commands for channel state information to the terminal within a predetermined time domain, the terminal does not perform reception of more than one trigger commands for channel state information within the predetermined time domain”, as disclosed by Liu because it provides an improved method of aperiodic information transmission for a carrier aggregation system by reducing the overhead processing of uplink grants and reduces feedback delay of CSI reporting (See Liu; para [0014]-[0017]).


With respect to claim 15, Lyu teaches a system comprising:
a base station  (fig. 1-1, network device 11; [0157]); and
 a terminal (fig. 1-1, UE 12) comprising: 
a transmitter ([0104], terminal device includes a transmitter and receiver) that transmits channel state information using a time unit that is less than or equal to a subframe (fig. 4-1, step 404; [0216]-[0218], the terminal sends the first CSI and the second CSI to the network device; [0209], “The terminal device………sends the CSI to the network device”; [0223], “Even though the network device may also configure different reporting periods for the first CSI and the second CSI. Preferably, a length of a TTI corresponding to first CSI reporting is less than a length of a TTI corresponding to second CSI reporting….”, different TTI lengths (time unit) are used for different CSI reporting) based on a downlink control information which triggers a channel state information (fig. 4, step 402, information about the at least 2 downlink transmission modes (i.e. the downlink control information that triggers channel state information), where information on each transmission mode triggers a CSI; [0203], “Step 402: The network device sends the information about the at least two downlink transmission modes to a terminal device); and 
a processor ([0104], terminal device includes a processor) that, when uplink transmission is performed using a single carrier, controls a plurality of channel state information, triggered by different downlink control information (fig. 4-1, step 402, information about the at least 2 downlink transmission modes (i.e. different downlink control information for triggering a plurality of CSIs); [0186], different downlink transmission modes with different TTI lengths; [0175]-[0176], each transmission mode corresponds to a measurement reference signal and the network device send the various parameters together with the information about the downlink transmission mode to the terminal device), so as not to be transmitted in an overlapping time domain ([0222], “a period of the measurement reference signal corresponding to the first downlink transmission mode may be different from a period of the measurement reference signal corresponding to the second downlink transmission mode. Therefore, reporting periods of the first CSI and the second CSI may also be different accordingly. The network device may configure different reporting periods for the first CSI and the second CSI”, since the reporting periods of the first CSI and second CSI are different, they do not overlap in the time 
Lyu is silent on “wherein even if more than one trigger commands for channel state information are transmitted to the terminal within a predetermined time domain, the processor does not perform reception of more than one trigger commands for channel state information within the predetermined time domain”.
However, Liu teaches wherein even if more than one trigger commands for channel state information are transmitted to the terminal within a predetermined time domain, the processor does not perform reception of more than one trigger commands for channel state information within the predetermined time domain ([0109], “a) Specify that the UE should follow the aperiodic CSI request in one UL grant and ignore the aperiodic CSI request in other UE grants in line with the principle of uplink control information (UCI) multiplexing on PUSCH for carrier aggregation” each aperiodic CSI request in an uplink grant is a trigger command; [0110], “In the case that there is a PUSCH (uplink shared channel) transmission with data on the prime component carrier (PCC), the UE follows the aperiodic CSI request in the UL grant provided for PCC to trigger the aperiodic CSI reporting and ignores the aperiodic CSI request in other UE grants” ; see also para [0106]-[0108]; and [0111]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lyu system to include the feature “wherein even if more than one trigger commands for channel state information are transmitted to the terminal within a predetermined time domain, the processor does not perform reception of more than one trigger commands for channel state information within the predetermined time domain”, as disclosed by Liu because it provides an improved method of aperiodic information transmission for a carrier aggregation system by reducing the overhead processing of uplink grants and reduces feedback delay of CSI reporting (See Liu; para [0014]-[0017]).


With respect to claim 11, Lyu teaches wherein, when transmission timings of the plurality of channel state information in a same carrier are respectively configured in different time domains in a same subframe, then the processor allows transmission of the plurality of channel state information ([0218], “The terminal device may send the first CSI and the second CSI to the network device by using a physical uplink control channel (PUCCH) or a PUSCH”; [0222], “the network device may determine a correspondence between both the first CSI and the second CSI and the two downlink transmission modes based on a subframe or a symbol used for CSI reporting”, the reporting periods of the first CSI and the second CSI can be configured in different time domains of a subframe and in this scenario, both the first and second CSI are transmitted).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lyu in view of Liu and further in view of 3GPP TSG RAN WG1, Meeting #85, Nanjing, China, 23rd – 27th, May 2016 (hereinafter 3GPP).

With respect to claim 12, Lyu in view of Liu is silent on “wherein, when a plurality of carriers are used to perform uplink transmission, if the transmission timing of the plurality of channel state information overlaps in time domains in different carriers, then the processor allows transmission of the plurality of channel state information”.
However, 3GPP teaches wherein, when a plurality of carriers (fig. 2 also applies to multi-carrier scenario) are used to perform uplink transmission, if the transmission timing of the plurality of channel state information overlaps in time domains in different carriers, then the processor allows transmission of the plurality of channel state information (page 2, fig. 2, “Once the UL grant for sPUSCH is received after the UL grant for PUSCH is received, there is a possibility for the short-TTI UE to have both PUSCH and sPUSCH to be transmitted at the same time as illustrated in Fig. 2”; see Alt 3, “Transmit both PUSCH and sPUSCH by puncturing PUSCH in case that the same Res are scheduled for both”).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Lyu-Liu system to include the feature “wherein, when a plurality of carriers are used to perform uplink transmission, if the transmission timing of the plurality of channel state information overlaps in time domains in different carriers, then the processor allows transmission of the plurality of channel state information”, as disclosed by 3GPP because it provides a design and implementation choice for accommodating UEs that can support both legacy PUSCH and sPUSCH transmissions.


Response to Arguments
Applicant's arguments  are moot in view of the new grounds of rejection introduced in this office action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        3/4/2021                                                                                                                                                                                                      
/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477